         Case 1:16-cr-02055-RMP       ECF No. 121    filed 03/06/19   PageID.843 Page 1 of 7




1    Lee Edmond
     2615 11th Ave W
2
     Seattle, WA 98119
3    (206) 428-7734
4    ledmond.esq@gmail.com
5    Attorney for James Lee Crooker
6
7                           IN THE UNITED STATES DISTRICT COURT
8                             EASTERN DISTRICT OF WASHINGTON
9
     UNITED STATES OF AMERICA,                      ) 16-CR-2055-RMP
10                                                  )
11                     Plaintiff,                   ) RESPONSE TO GOVERNMENT’S
                                                    ) MOTION FOR RECONSIDERATION
12
              vs.                                   )
13                                                  )
14   JAMES LEE CROOKER,                             )
                                                    )
15
                       Defendant.                   )
16                                                  )
17
18
                                           I.     ARGUMENT
19
20         A. The Court correctly found that Mr. Crooker was actually innocent of his
              conviction for production of child pornography.
21
22                  1. The Court did not elevate Laursen as the test for sufficiency of the
23                     evidence.
24
              The Court did not elevate United States v. Laursen,1 “as the test for
25
26   sufficiency of the evidence”, contrary to the argument of the government.
27
28
29
     1   847 F.3d 1026 (9th Cir. 2017).
         Response to Motion for Reconsideration– Page 1                     LEE EDMOND
30                                                                          Attorney at Law
                                                                           2615 11th Ave W
31                                                                         Seattle, WA 98119
                                                                            (206) 428-7734
                                                                        ledmond.esq@gmail.com
      Case 1:16-cr-02055-RMP      ECF No. 121    filed 03/06/19   PageID.844 Page 2 of 7




1    Rather, the Court simply used Laursen as a reference point for the
2
     statutory terms “use and “employ” as a “standard for conduct”, implicitly
3
4    finding that Mr. Crooker’s conduct paled in comparison. There is nothing
5
6
     erroneous about such a finding or the use of Laursen for this purpose.
7
              2. The Court’s analysis regarding sufficiency of the evidence was
8                correct and its finding sound.
9
          The Court recognized that Mr. Crooker “could still be guilty of
10
11   Production of Child Pornography if he encouraged, persuaded, induced,
12
13   enticed, or coerced Minor F into taking the photo and sending it to
14
     Defendant.” Employing traditional rules of statutory construction, the
15
16   Court found that statements like “Ooo what u wearin lol” and “I wanna
17
     see” were simply not sufficient for a reasonable juror to find proof beyond a
18
19   reasonable doubt that Mr. Crooker was encouraging or persuading minor F
20
21   to take a photograph of her vagina and send it to him. There is simply
22
     nothing erroneous about this finding regarding the lack of sufficient
23
24   evidence to convict.
25
26
          The government nitpicks with the Court’s statutory construction, and
27
     argues that the Court employed a heightened standard, requiring a
28
29   defendant to “argue” or “plead” with a victim. No such heightened standard
     Response to Motion for Reconsideration– Page 2                     LEE EDMOND
30                                                                      Attorney at Law
                                                                       2615 11th Ave W
31                                                                     Seattle, WA 98119
                                                                        (206) 428-7734
                                                                    ledmond.esq@gmail.com
      Case 1:16-cr-02055-RMP      ECF No. 121    filed 03/06/19   PageID.845 Page 3 of 7




1    was employed by the Court; nor has the government provided any basis for
2
     refuting the Court’s finding that “[w]hile the conversations between
3
4    Defendant and Minor F were certainly inappropriate, there is no evidence
5
6
     that Defendant was actively working to receive a picture of Minor F’s
7
     vagina as a product of those conversations. No reasonable juror could find
8
9    beyond a reasonable doubt that Defendant’s statement of ‘I wanna see,’
10
     without any mention of taking or exchanging photos, supports a conviction
11
12   under section 2251(a).”
13
14
       B. The government’s claim that Mr. Crooker suffered no prejudice from his
          counsel’s ineffectiveness is specious.
15
16        The government offers no new support in its Motion for
17
     Reconsideration with regard to the Court’s finding of ineffective assistance.
18
19   It merely reiterates its irrational belief that the evidence against Mr.
20
21   Crooker was “overwhelming” and that “a reasonable jury” could have
22
     convicted Mr. Crooker of the § 2251(a) offense. Mr. Crooker sees no benefit
23
24   in participating in a “yes there was—no there wasn’t” debate regarding the
25
26
     strength of the evidence against Mr. Crooker. The Court’s determination
27
     was both supported and eminently reasonable.
28
29
     Response to Motion for Reconsideration– Page 3                     LEE EDMOND
30                                                                      Attorney at Law
                                                                       2615 11th Ave W
31                                                                     Seattle, WA 98119
                                                                        (206) 428-7734
                                                                    ledmond.esq@gmail.com
      Case 1:16-cr-02055-RMP      ECF No. 121    filed 03/06/19   PageID.846 Page 4 of 7




1         But the government has now thrown in a new argument, claiming
2
     that Mr. Crooker was not prejudiced by previous counsel’s ineffectiveness
3
4    because the government chose to charge him with production of child
5
6
     pornography rather than Coercion and Enticement in violation of 18 U.S.C.
7
     § 2422 (b),” There is no indication in the record that parties ever discussed
8
9    foregoing Coercion and Enticement charges in exchange for Mr. Crooker
10
     pleading guilty to the production of child pornography. Nor had the
11
12   government raised this assertion in any prior pleadings before this Court.
13
14   Furthermore, the mandatory minimum sentence for production of child
15
     pornography in violation of 18 U.S.C. § 2251(a) is 15 years, § 2251(e),
16
17   whereas the mandatory minimum sentence for violating 18 U.S.C. §
18
     2254(b) (Coercion and Enticement) is “only” 10 years. Id.
19
20         Presumably, the government chose to charge Mr. Crooker with
21
22   violating § 2251(a) rather than § 2254(b) because the former statute bore a
23
     higher minimum sentence. Otherwise, why charge him with committing
24
25   an offense for which there was virtually no evidence, rather than a crime
26
     which the government now claims it could have easily proven. The
27
28   government’s implication that it chose to forego charging Mr. Crooker with
29
     Response to Motion for Reconsideration– Page 4                     LEE EDMOND
30                                                                      Attorney at Law
                                                                       2615 11th Ave W
31                                                                     Seattle, WA 98119
                                                                        (206) 428-7734
                                                                    ledmond.esq@gmail.com
      Case 1:16-cr-02055-RMP      ECF No. 121    filed 03/06/19   PageID.847 Page 5 of 7




1    a crime carrying a lower mandatory minimum sentence in light of his
2
     agreement to plead to a crime carrying a higher mandatory minimum is
3
4    fatuous.
5
       C. The government not only waived an evidentiary hearing, but affirmatively
6
          asserted that one was not necessary. It cannot now request one in a
7         motion for reconsideration.
8
9
          In Section VII of its response to Mr. Crooker’s Amended § 2255 motion
10
     [ECF No. 103], entitled “NO HEARING IS NECESSARY”, the government
11
12   affirmatively argued against an evidentiary hearing being held:
13
          The record in this case fully fleshes out the issues, and there is
14
          no new evidence or information outside of the existing record
15        that necessitates a hearing. Thus, Defendant’s motion can and
16        should be denied without further proceedings.
17
          The government saw no need for an evidentiary hearing until the
18
19   Court ruled in Mr. Crooker’s favor. Mr. Crooker did not request an
20
21   evidentiary hearing, the Court did not hold one, and the government
22
     affirmatively represented to the Court that one should not be held. The
23
24   party seeking an evidentiary hearing in a § 2255 proceeding carries a high
25
     burden of demonstrating a need for such a hearing, and the decision
26
27   whether to grant one is “committed to the district court's discretion.”
28
29   United States v. Geraldo, 523 F. Supp. 2d 14, 17 (D.D.C. 2007). Certainly, a
     Response to Motion for Reconsideration– Page 5                     LEE EDMOND
30                                                                      Attorney at Law
                                                                       2615 11th Ave W
31                                                                     Seattle, WA 98119
                                                                        (206) 428-7734
                                                                    ledmond.esq@gmail.com
      Case 1:16-cr-02055-RMP      ECF No. 121    filed 03/06/19   PageID.848 Page 6 of 7




1    desperate attempt to salvage an infirm conviction by requesting an
2
     evidentiary hearing in a motion for reconsideration does not surmount the
3
4    high burden of demonstrating the necessity of holding such a hearing. The
5
6
     request of the government should be denied.
7                                     II.    CONCLUSION
8
9         LCR 12(c)(5) provides that motions for reconsideration are disfavored
10
     and the court will usually deny them in the absence of manifest error or
11
12   new facts or legal authority that couldn’t have been brought to the court’s
13
     attention with reasonable diligence. There was no manifest error in the
14
15
     Court’s previous ruling, nor any new facts or legal authority.
16
17        The government’s motion for reconsideration should be denied.
18
          Respectfully submitted this 6th day of March, 2019.
19
20
21                                           s/ Lee Edmond ______________
22
                                             Lee Edmond, WSBA #34693
                                             Attorney for James Lee Crooker
23
                                             2615 11th Ave W
24                                           Seattle, WA 98119
25                                           Telephone Number: (206) 428-7734
26
                                             ledmond.esq@gmail.com
27
28
29
     Response to Motion for Reconsideration– Page 6                     LEE EDMOND
30                                                                      Attorney at Law
                                                                       2615 11th Ave W
31                                                                     Seattle, WA 98119
                                                                        (206) 428-7734
                                                                    ledmond.esq@gmail.com
      Case 1:16-cr-02055-RMP      ECF No. 121   filed 03/06/19     PageID.849 Page 7 of 7



1                             CERTIFICATE OF SERVICE
2

3
              I hereby certify that on March 6, 2019, I electronically filed this
4
     document with the Clerk of the Court using the CM/ECF System and I will
5
     send notification of such filing to Meghan McCalla, AUSA.
6

7             DATED this 6th day of March, 2019.
8

9
                                                         s/ Lee Edmond
10
                                                         Lee Edmond, WSBA #34693
11                                                       Attorney for James Lee Crooker
12                                                       2615 11th Avenue W
                                                         Seattle, Washington 98119
13
                                                         Telephone Number: (206) 428-7734
14                                                       ledmond.esq@gmail.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30
                                                                 Edmond Law, PLLC
     PAGE 1                                                      2615 11th Avenue W
                                                                  Seattle, WA 98119
                                                                    (206) 428-7734
                                                                 (888) 842-3803 (fax)
